Title: From James Madison to Josiah Meigs, 3 October 1818
From: Madison, James
To: Meigs, Josiah


Dear Sir
Montpellier Ocr. 3. 1818
I can not convey the inclosed without expressing for myself, the thanks due for your tabular view of the comparative temperatures of different parts of our Country. Experiment and comparison are the two eyes of Philosophy, and the use you are making of them, promises a more than curious light on some of the laws & phenomena, of our climate. If your correspondents could be relied on for industry & accuracy, your table might be enriched by observations on other features of it. I must avail myself of the occasion also, of adding my hopes to those of Mrs. M. that you & Mrs. Meigs will when convenient, favor us with an opportunity of welcoming you at Montpellier, with the cordiality & esteem felt by both of us.
